Motion for reargument denied. Motion for stay denied, no judgment having been entered upon the decision of this court dated February 6, 1931, and no appeal having been taken. The order, however, is to be settled on notice, at which time plaintiff's right to continue the status quo pending appeal will be preserved by the giving of an undertaking, with corporate surety, conditioned for the payment of the difference between six per cent and the amount of interest allowed by the depository, if the judgment be affirmed. Present — Lazansky, P. J., Young, Hagarty, Carswell and Tompkins, JJ.